DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 12/28/2020 have been entered. In the amendment, the specification has been amended. Claims 1, 2, and 13 have been amended. 
The objections to the specification have been withdrawn, in view of the examiner’s amendment below. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 12-21, filed 12/28/2020, with respect to the rejections of claims 1-13 under 35 U.S.C. §§ 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment. The rejections of claims 1-13 under 35 U.S.C. §§ 102(a)(1) and 103 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Stanley Protigal on 3/30/2021. 
In the specification, the paragraph beginning page 8, line 4 has been replaced with the following paragraph: 
The pixel elements each preferably comprise at least one small light-sensitive area and at least one large light-sensitive area, the output signal of the pixel elements being configurable as a weak signal of the small light-sensitive area, a stronger signal of the large light-sensitive area, or a strong signal as the sum of both the small and the large light-sensitive area. Pixel elements thus are adaptable to a larger dynamic range. In case of a weak received light signal, the large light-sensitive area or even both light-sensitive areas are used, and vice versa in case of a strong received light signal, the small light-sensitive area is used. The pixel element thus has a configurable sensitivity and fill factor. In spite of having the small and large light-sensitive area, pixel elements are still individual pixels and not macro pixels. In any configuration, the light-sensitive areas generate only one signal, and it is impossible to independently access a signal of only the small light-sensitive area or only the large light-sensitive area. 

Allowable Subject Matter
Claims 1-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites an optoelectronic sensor for measuring a distance of an object in accordance with a time of flight principle, the sensor comprising a light transmitter for transmitting a light signal, a light receiver for receiving the light signal after reflection or remission by the object, the light receiver having a first plurality of pixel elements each configured as an avalanche photo diode element biased with a bias voltage greater than a breakthrough voltage and thus operated in a Geiger mode in order to trigger an avalanche event upon light reception and a distance measuring unit having a second plurality of time of flight measuring units connected to pixel elements for determining a time of flight between transmission and reception of a light signal, the second plurality being less than the first plurality, switching means for connecting only a selected portion of the pixel elements to time of flight measuring units in a one-to-one fashion, so that only some of the pixel elements are used for time of flight measurement, and a pixel selection unit for determining pixel elements to be connected by the switching means based on an intensity measurement, thus excluding pixel elements actually only contributing ambient light or dark count events from the distance measurement. 
Independent claim 13 recites a method for measuring a distance of an object in accordance with a time of flight principle, the method comprising the steps of transmitting a light signal; receiving the light signal after reflection or remission by the object in a light receiver having a first plurality of pixel elements each configured as an avalanche photo diode element biased with a bias voltage greater than a breakthrough voltage and thus operated in a Geiger mode in order to trigger an avalanche event upon light reception, and determining a time of flight between transmission and reception of a light signal by means of a second plurality of time of flight measuring units connected to pixel elements, the second plurality being less than the first plurality, connecting only a selected portion of the pixel elements to time of flight measuring units in a one-to-one fashion, so that only some of the pixel elements are used for time of flight measurement, and selecting pixel elements to be connected based on an intensity measurement, thus excluding pixel elements actually only contributing ambient light or dark count events from the distance measurement. 
Independent claim 14 recites an optoelectronic sensor for measuring a distance of an object in accordance with a time of flight principle, the sensor comprising a light transmitter for transmitting a light signal, a light receiver for receiving the light signal after reflection or remission by the object, the light receiver having a first plurality of pixel elements each configured as an avalanche photo diode element biased with a bias voltage greater than a breakthrough voltage and thus operated in a Geiger mode in order to trigger an avalanche event upon light reception and a distance measuring unit having a second plurality of time of flight measuring units connected to pixel elements for determining a time of flight between transmission and reception of a light signal, the second plurality being less than the first plurality, switching means for connecting only a selected portion of the pixel elements to time of flight measuring units in a one-to-one fashion, so that only some of the pixel elements are used for time of flight measurement, and a pixel selection unit for determining pixel elements to be connected by the switching means based on an intensity measurement, thus excluding pixel elements actually only contributing ambient light or dark count events from the distance measurement, wherein the switching means comprise a matrix of programmable interconnections, and wherein the pixel selection unit comprises a plurality of counters, each counter being connected with at least one pixel element for counting avalanche events of the connected pixel elements. 
The claimed limitations 
as recited in combination in independent claim 1, in particular “switching means for connecting only a selected portion of the pixel elements to time of flight measuring units in a one-to-one fashion, so that only some of the pixel elements are used for time of flight measurement” 
as recited in combination in independent claim 13, in particular “connecting only a selected portion of the pixel elements to time of flight measuring units in a one-to-one fashion, so that only some of the pixel elements are used for time of flight measurement” 
and 
as recited in combination in independent claim 14, in particular “switching means for connecting only a selected portion of the pixel elements to time of flight measuring units in a one-to-one fashion, so that only some of the pixel elements are used for time of flight measurement”
are neither anticipated by nor found obvious over the prior art of record.
The closest prior art, Niclass et al. (US 2006/0202129), teaches 
an optoelectronic sensor for measuring a distance of an object in accordance with a time of flight principle, the sensor comprising a light transmitter for transmitting a light signal, a light receiver for receiving the light signal after reflection or remission by the object, the light receiver having a first plurality of pixel elements each configured as an avalanche photo diode element biased with a bias voltage greater than a breakthrough voltage and thus operated in a Geiger mode in order to trigger an avalanche event upon light reception and a distance measuring unit having a second plurality of time of flight measuring units connected to pixel elements for determining a time of flight between transmission and reception of a light signal, the second plurality being less than the first plurality, characterized in that the sensor further comprises switching means for connecting only a selected portion of the pixel elements to time of flight measuring units, so that only some of the pixel elements are used for time of flight measurement, and a pixel selection unit for determining pixel elements to be connected by the switching means based on an intensity measurement, thus excluding pixel elements actually only contributing ambient light or dark count events from the distance measurement 
and 
a method for measuring a distance of an object in accordance with a time of flight principle, the method comprising the steps of transmitting a light signal; receiving the light signal after reflection or remission by the object in a light receiver having a first plurality of pixel elements each configured as an avalanche photo diode element biased with a bias voltage greater than a breakthrough voltage and thus operated in a Geiger mode in order to trigger an avalanche event upon light reception, and determining a time of flight between transmission and reception of a light signal by means of a second plurality of time of flight measuring units connected to pixel elements, the second plurality being less than the first plurality, characterized in that the method further comprises the steps of connecting only a selected portion of the pixel elements to time of flight measuring units, so that only some of the pixel elements are used for time of flight measurement, and selecting pixel elements to be connected based on an intensity measurement, thus excluding pixel elements actually only contributing ambient light or dark count events from the distance measurement. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular “switching means for connecting only a selected portion of the pixel elements to time of flight measuring units in a one-to-one fashion, so that only some of the pixel elements are used for time of flight measurement” 
as recited in combination in independent claim 13, in particular “connecting only a selected portion of the pixel elements to time of flight measuring units in a one-to-one fashion, so that only some of the pixel elements are used for time of flight measurement” 
and 
as recited in combination in independent claim 14, in particular “switching means for connecting only a selected portion of the pixel elements to time of flight measuring units in a one-to-one fashion, so that only some of the pixel elements are used for time of flight measurement”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached on M-F 9-5. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/DANIEL L MURPHY/ 
Primary Examiner, Art Unit 3645